
	
		I
		111th CONGRESS
		1st Session
		H. R. 4344
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. McCotter (for
			 himself, Mr. Burton of Indiana, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the Environmental Protection Agency from
		  obligating any amounts for the regulation of emissions of carbon
		  dioxide.
	
	
		1.Prohibition of obligation of
			 any amounts for the regulation of emissions of carbon dioxideNotwithstanding any other provision of law,
			 the Environmental Protection Agency may not obligate any amounts to regulate
			 emissions of carbon dioxide.
		
